DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Status of the Claims
The amendment/remarks received 06/30/2022 have been entered and fully considered.  Claims 12, 60, 65-66, 76-77, 81-82, and 84-92 are pending.  Claims 1-11, 13-59, 61-64, 67-75, 78-80, and 83 are cancelled.  Claims 91-92 are new.  Claims 12 and 81 are amended.  Claims 12, 60, 65-66, 76-77, 81-82, and 84-92 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 77 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 77, the claim recites “the thermally treated polymer comprises at least one of polypropylene (PP) and polyethylene (PE).”  Claim 77 was amended in a preliminary amendment as follows: “The sulfurized carbon cathode of Claim 12, wherein the thermally treated polymer comprises at least one of polypropylene (PP) and polyethylene (PE).”  Claim 13 (now cancelled), which claim 77 originally depended from, recited “A method comprising selecting a polymer material operable for use as a separator in a battery, and modifying the polymer material by adding a layer of GNRs to form a GNR-modified separator.”  Accordingly, the polymer referred to in claim 77 that comprises at least one of polypropylene (PP) and polyethylene (PE) was not the thermally treated polymer in an electrode but rather a component of a separator.  The specification as filed does not support “the thermally treated polymer comprises at least one of polypropylene (PP) and polyethylene (PE)” as recited in claim 77.  It is noted that a preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371 is not part of the original disclosure under 37 CFR 1.115(a)  because it was not present on the international filing date accorded to the application under PCT Article 11.  See MPEP 714.01(e).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 60, 65-66, and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/001693 A1 (“Nakagawa”).
Regarding claims 12 and 60, Nakagawa discloses a sulfur-containing positive electrode comprising: sulfur and carbon formed from thermally treated polyacrylonitrile ([0019]).  The cathode does not contain elemental sulfur ([0054]).  Because the cathode does not contain elemental sulfur and Nakagawa discloses during the manufacturing process sulfur in the vapor state reacts with the polyacrylonitrile ([0024]), it is deemed that all of the sulfur in the sulfurized carbon cathode is inherently directly or indirectly covalently bound to the carbon.
Regarding claims 65-66, Nakagawa discloses the sulfurized carbon cathode of claim 12.  Nakagawa further discloses the cathode comprises a carbon additive that is a conductive filler, an example of which includes carbon black ([0036]).
Regarding claim 92, modified Nakagawa discloses the sulfurized carbon cathode of claim 12.  It is deemed that the majority of the sulfur in the thermally treated, sulfurized mixture is small sulfur chains directly covalently bound to sp2 carbon lattices of the carbon and the small sulfur chains comprise no more than three sulfur atoms are inherent characteristics and/or properties of the specifically disclosed mixture.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/001693 A1 (“Nakagawa”) in view of US 2014/0313636 A1 (“Tour”).
Regarding claim 76, modified Nakagawa discloses the sulfurized carbon cathode of claim 12.  Nakagawa does not expressly disclose the sulfurized carbon cathode is part of a seamless hybrid of nanotubes grown from a graphene layer.
Tour discloses a graphene-carbon nanotube hybrid material for use in batteries (Abstract; [0128]).  Electrical devices that incorporate the graphene-carbon nanotube hybrid material demonstrates significantly improved performance over electrical devices that incorporate previously designed carbon nanotube-based hybrid structures ([0129]).  The method of making the graphene-carbon nanotube hybrid material includes (1) associating a graphene film with a substrate; (2) applying a catalyst and a carbon source to the graphene film; and (3) growing carbon nanotubes on the graphene film.  The junctions between the carbon nanotubes and the graphene film are seamless ([0004], [0062], [0103]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the seamless hybrid of nanotubes grown from a graphene layer as taught by Tour to provide significantly improved performance.

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/001693 A1 (“Nakagawa”) in view of US 2011/0318654 A1 (“Janssen”).
Regarding claim 77, modified Nakagawa discloses the sulfurized carbon cathode of claim 12.  Nakagawa does not expressly disclose the thermally treated polymer comprises at least one of polypropylene (PP) and polyethylene (PE).
Janssen discloses an electrical cell comprising a cathode, the cathode comprising at least one organic polymer, sulfur, and carbon in a polymorph which comprises at least 60% sp2-hybridized carbon atoms, and additionally particles or domains which comprise the carbon filled with the sulfur (Abstract).  The cathode materials, including the organic polymer, are thermally treated ([0091]) so as to form a thermally decomposed polymer.  Janssen further discloses the organic polymer may be selected from polyethylene, polyacrylonitrile, and polypropylene ([0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add at least one of polyethylene and polypropylene to the mixture because Janssen teaches they are equivalent polymers to polyacrylonitrile in sulfurized cathodes.

Claims 81-82, 84, 86-87, and 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/001693 A1 (“Nakagawa”) in view of US 2013/0244097 A1 (“Leitner”).
Regarding claims 81-82, Nakagawa discloses a lithium ion secondary battery ([0041]) comprising a negative electrode ([0042]), a positive electrode (Abstract; [0030]), an electrolyte between the negative electrode and the positive electrode ([0044]), and a separator in the electrolyte and separating the negative electrode from the positive electrode ([0045]).  The positive electrode comprises a sulfur-containing positive electrode comprising: sulfur and carbon formed from thermally treated polyacrylonitrile ([0019]).  The cathode does not contain elemental sulfur ([0054]).  Because the cathode does not contain elemental sulfur and Nakagawa discloses during the manufacturing process sulfur in the vapor state reacts with the polyacrylonitrile ([0024]), it is deemed that all of the sulfur in the sulfurized carbon cathode is inherently directly or indirectly covalently bound to the carbon.
Nakagawa further discloses the cathode comprises a carbon additive that is a conductive filler, an example of which include vapor grown carbon fiber (VGCF), carbon powder, carbon black (CB), acetylene black (AB), Ketjen black (KB), graphite, fine powder of metal stable at positive electrode potentials such as aluminum and titanium, and the like ([0036]).  Nakagawa is silent regarding the carbon additive of at least one of carbon nanotubes and carbon nanoribbons.
 Leitner discloses a composite material suitable for a lithium-sulfur cell, the composite material obtained by thermally treating a mixture comprising a fluorinated polymer, carbon in a polymorph containing at least 60% sp2-hybridized carbon atoms, and a sulfur-containing component (Abstract).  The carbon is an electrically conductive polymorph of carbon and may be selected, for example, from graphite, carbon black, and carbon nanotubes ([0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add carbon nanotubes to the material of Nakagawa because, as shown by Leitner, graphite and carbon black are equivalent conductive materials to carbon nanotubes in sulfur containing positive electrodes.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 84, modified Nakagawa discloses the energy-storage device of claim 81.  Nakagawa discloses the concentration of lithium salt (and therefore lithium) in the electrolyte is on the order of 0.5 mol/L to 1.7 mol/L ([0044]).  The claimed concentration would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the concentration disclosed by Nakagawa overlaps the concentration as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 86, modified Nakagawa discloses the energy-storage device of claim 81.  The instant claim recites a product-by-process limitation (i.e. “the sulfurized mixture of the decomposed polymer and the carbon additive are sulfurized and thermally treated at a temperature of at least 100°C”).  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the materials of the positive electrode are heated to a temperature of about 250-500°C ([0027]).
Regarding claim 87, modified Nakagawa discloses the energy-storage device of claim 81.  Nakagawa further discloses the positive electrode comprises a binder of polyvinylidene difluoride (PVdF) ([0037]) and a conductive aid of carbon black ([0036]).
Regarding claim 89, modified Nakagawa discloses the energy-storage device of claim 81.  As discussed above, the cathode comprises a thermally treated polyacrylonitrile ([0019]).  Therefore, the mixture comprises nitrogen.
Regarding claim 90, modified Nakagawa discloses the energy-storage device of claim 81.  Nakagawa teaches the ratio of sulfur to polyacrylonitrile in the mixture is about 200 to 600 parts by mass, more preferably about 400 to 450 parts by mass per 100 parts by mass of the polyacrylonitrile powder and a sulfur content of 30 to 70 mass %, more preferably 45 to 55 mass % ([0023], [0065]).  As shown in Fig. 3, the sulfur content affects the discharge capacity of the battery ([0065]).  Nakagawa teaches when the sulfur content is too low, the capacity is low and not practical and when the sulfur content is too high, excess sulfur deposits in the electrolyte resulting in a lower capacity ([0031]).  Given the similarity in starting materials (PAN, sulfur, optionally a conductive assistant ([0031])), reaction conditions ([0027], [0032]), and resulting sulfur content, it is the position of the Office that the mixture of modified Nakagawa meets the claimed limitation.  However, even if the mixture of modified Nakagawa does not meet the claimed limitation, it would have been obvious to a person having ordinary skill in the art to optimize the amount of nitrogen because Nakagawa teaches the sulfur content affects the discharge capacity of the battery and the remaining elements in the mixture (carbon, nitrogen, and hydrogen) are provided in a particular ratio given the same starting material (PAN) and reaction conditions.
Regarding claim 91, modified Nakagawa discloses the energy-storage device of claim 81.  It is deemed that the majority of the sulfur in the thermally treated, sulfurized mixture is small sulfur chains directly covalently bound to sp2 carbon lattices of the carbon and the small sulfur chains comprise no more than three sulfur atoms are inherent characteristics and/or properties of the specifically disclosed mixture.  See the sections of MPEP 2112 cited above.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/001693 A1 (“Nakagawa”) in view of US 2013/0244097 A1 (“Leitner”) as applied to claim 84 above, and further in view of US 2015/0236372 A1 (“Yushin”).
Regarding claim 85, modified Nakagawa discloses the energy-storage device of claim 84.  Nakagawa is silent regarding a concentration of 4 mol/L of lithium bis(fluorosulfonyl)imide in dimethoxyethane.
Yushin teaches an electrolyte composition for Li-S batteries of 3M and 5M LiFSI (lithium bis(fluorosulfonyl)imide) in pure DME (Figs. 30A-30B; [0124]).  Yushin teaches that higher Li salt concentration results in higher specific capacity but less stable performance.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use LiFSI in DME as taught by Yushin and to optimize the concentration of the LIFSI to achieve higher specific capacity and stable performance.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/001693 A1 (“Nakagawa”) in view of US 2013/0244097 A1 (“Leitner”) as applied to claim 81 above, and further in view of S 2018/0287121 A1 (“Kim”) and US 2017/0352909 A1 (“Ainsworth”).
Regarding claim 88, modified Nakagawa discloses the energy-storage device of claim 81.  Nakagawa discloses exemplary separators ([0045]) but is silent regarding the separator comprising a layer of carbon nanoribbons.
Kim discloses a Li-S battery cell comprising a carbon coated separator (Title; Absiract; [0001]).  The separator may be coated with a coating that comprises or consists of a mixture of a polymer and electrically conductive nano-sized carbon particles ([0020]).  The carbon may be provided as graphene ([0026]).  A cell with a carbon coated separator displayed higher utilization of active material and lower polarization potential.  This is believed to be due to the conductive carbon coating acting as a second current collector, causing a tendency of the solid Lithium sulphides being deposited on the surface of the coated separator instead of being formed on the Lithium anode surface, which is beneficial for enhancing the utilization of active material ([0097]- [0098)).
Ainsworth discloses a cathode for a lithium-sulfur battery (Abstract).  The cathode comprises conductive carbon filler particles such as graphene ([0010], [0073]).  Ainsworth teaches GNRs (graphene nanoribbons) ([0088]) are a known form of graphene conductive filler in the cathode side of a lithium-sulfur battery.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (i) provide a carbon coated separator as taught by Kim to provide higher utilization of active material and lower polarization potential and (ii) to use GNRs as the conductive carbon coating on the separator because Ainsworth teaches GNRs are a known form of graphene (i.e. conductive carbon) compatible with the cathode of a lithium sulfur battery and one would expect the selection of GNRs as the conductive carbon to yield predictable results in view of the teachings of Ainsworth.  KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2144.06.

Response to Arguments
Applicant’s arguments, see Sections II.C.1.a and II.C.3, filed 06/30/2022, with respect to the rejection(s) of claim(s) 12 and 81 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2013/001693 A1 (“Nakagawa”).  Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727